Citation Nr: 0326248	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right knee Osgood-Schlatter's disease.  

2.  Entitlement to a temporary total disability evaluation 
for treatment of a service-connected right knee condition 
requiring convalescence.  


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1986 to February 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 10 percent evaluation 
for the issue on appeal.  

In May 2002, the RO issued a statement of the case as to both 
the increased rating and temporary total rating claims.  
However, a rating decision as to the temporary total rating 
claim had not been issued.  Later in May 2002 the veteran 
submitted a VA Form 9, in which he express disagreement with 
the decisions made as to both issues.  The Form 9 serves as a 
notice of disagreement with the denial of the temporary total 
rating initially announced in the May 2002 statement of the 
case.  The RO has not issued a statement of the case in 
response to the notice of disagreement, and the temporary 
total rating issue must be remanded to the RO for the 
issuance of such a statement of the case.  38 U.S.C.A. § 7105 
(West 2002); see Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  The veteran's right knee disability is manifested by 
postsurgical degenerative joint disease, moderate instability 
with objective evidence of noncompensable limitation of 
motion, but no X-ray evidence of arthritis.   



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that it may decide that the VCAA could not 
affect a pending matter."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001)(en banc).  In subsequent decisions the Court 
has held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

With regard to the veteran's right knee claim, he indicated 
in his substantive appeal that he was limiting the appeal to 
a claim for a 20 percent evaluation on the basis of moderate 
disability.  This decision grants that benefit.  Therefore he 
does not require additional assistance to substantiate the 
claim.

In January 2003, the Board undertook further development of 
the veteran's claim.  He was provided a recent VA examination 
to assess his current level of disability with respect to his 
service-connected knee disability.  The veteran has waived 
initial consideration of this evidence by the RO.

Factual Background

The veteran's service medical records show that in July 1984 
he underwent an orthopedic consultation for a right ankle 
injury.  In July 1986, the veteran reported surgical repair 
of the right ankle at age 16.  A January 1987 radiologic 
consultation report showed "healing Osgood-Schlatter's 
disease" of the right knee.  The report noted the veteran's 
complaints of knee pain and a knot below the patella.  The 
veteran reported no trauma to the right knee.  In a June 1992 
report of medical examination, the right knee Osgood-
Schlatter's disease was noted be "asymptomatic." 

A February 1994 treatment record showed exacerbation of 
Osgood-Schlatter's disease of the right knee with 
inflammation.  Radiologic consultation report revealed 
evidence of old Osgood-Schlatter's with calcific tendonitis 
of the quadriceps tendon.  In March 1994, the veteran's right 
knee condition had reportedly resolved and he returned to 
full physical training.   

In February 1997, the veteran underwent a VA joints 
examination.  The veteran was noted to be unemployed.  He 
reported recurrent knee pain and bony protuberance of the 
right anterior tibial spine since 1992 with no known direct 
trauma to the right knee.  He complained of frequent pain 
over the right anterior tibial spine aggravated by kneeling, 
bending of the right knee, squatting, and running.  He 
reported occasional use of a right knee brace.  He reported 
no stiffness, swelling, or instability of the right knee.  
The assessment was frequent right knee pain with prominence 
of the right anterior tibial spine that possibly represented 
Osgood-Schlatter's disease.

On physical examination, the veteran had normal range of 
motion in all joints with mild tenderness in the knees and 
ankles on extreme motion.  X-ray of the right knee showed no 
fractures, dislocations, or other bony pathology.  The 
impression was a normal study of the right knee.  

In August 1999, the veteran underwent surgical excision of 
right knee exostosis.  The physician noted the veteran's long 
history of right knee pain with prominence in the patellar 
tendon with exostosis.  The veteran complained that he 
continued to have right knee problems without improvement.  
In a surgical pathology report the physician's diagnosis was 
"sclerotic bone fragments, adjacent nonspecifically 
degenerated articular cartilage."  The operative report did 
not specify any need for convalescence or hospital stay.  

In April 2001, the veteran underwent a VA joints examination.  
The veteran complained of throbbing and stiffness with 
occasional locking in the right knee.  The veteran did not 
report any emergency room treatment or time off from work in 
the past six months due to his right knee.    

On physical examination, the veteran had 130 of flexion in 
the right knee.  Hyperextension was 9 degrees on the right.  
Extension was 0 degrees, bilaterally.  He had negative Apley, 
Lachman's, and McMurray's tests, and anterior drawer sign.  
The veteran had an exostosis on the tibial tubercle 
prominence on the right knee.  The examiner reported the 
veteran's 2.5-inch scar across the right patella.  X-ray of 
the bilateral knees was normal.  The diagnosis was history of 
Osgood-Schlatter's disease as a child with chronic residual 
right knee pain, arthrotomy for calcific tendonitis, and 
attempt to remove exostosis of the right tibial tubericle 
with moderate functional impairment.  

In May 2003, the veteran underwent a VA joints examination.  
The examiner reviewed the veteran's claims file.  The veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, and 
lack of endurance.  Flare-ups occurred with long periods of 
standing or driving.  A 15 percent additional functional 
impairment was noted.  No symptoms of inflammatory arthritis 
were noted.  The veteran was employed at the time of his 
examination.  

On physical examination, the examiner noted objective 
evidence of painful motion, instability, weakness, and 
tenderness.  The examiner noted a 6-centimeter scar at the 
inner aspect of the right knee, inferiorily.  There was no 
edema or effusion.  There was abnormal movement and guarding 
with movement.  A crepitant sound on motion was reported. The 
veteran's gait was reported as "fairly good" with no 
callosities, breakdown, or unusual shoe wear pattern.  The 
veteran's range of motion in the right knee was 92 degrees of 
flexion and 0 degrees of extension.  Stability was noted to 
be "fair."  The examiner's diagnosis was postsurgical 
degenerative joint disease of the right knee with loss of 
function due to pain.  The examiner opined that there was 
moderate instability or subluxation with normal x-rays.

Entitlement to an Increased Rating for Residuals of a Right 
Knee Disability

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." Thus, in evaluating the veteran's right knee 
disability, the Board will look to the current level of 
disability.

The veteran is currently in receipt of a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
That diagnostic code provides a 10 percent evaluation for a 
knee disability manifested by slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation is provided 
where such symptoms are moderate, and a 30 percent evaluation 
is provided when these symptoms are severe.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 
(1997).  The general counsel subsequently clarified that for 
a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

A 10 percent rating, and a 20 percent rating are warranted 
for limitation of flexion in the leg when flexion is limited 
to 60 degrees, 45 degrees, and 30 degrees respectively. 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

A noncompensable rating, a 10 percent rating, and a 20 
percent rating are warranted for limitation of extension in 
the leg when extension is limited to 5 degrees, 10 degrees, 
and 15 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

Analysis

In the April 2001 VA examination, the veteran's range of 
motion was limited to 130 degrees of flexion and 0 degrees of 
extension.  On his most recent VA examination, dated May 
2003, the range of motion in the right knee was limited to 92 
degrees of flexion and 0 degrees of extension.  The normal 
range of motion is from 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. 38 C.F.R. § 4.71, Plate II (2001).  
While an increased limitation of motion was reported in the 
May 2003 examination, the veteran still does not meet the 
criteria for a compensable evaluation under either Diagnostic 
Codes 5260 or 5261.  

The Board notes that the May 2003 examiner reported that 
during a period of flare-up, the veteran had a 15 percent 
additional functional impairment.  Even with consideration of 
DeLuca factors, the veteran reportedly has no more than a 10 
percent additional limitation of motion.  Such additional 
limitation would not rise to the levels needed for a 
compensable level of limitation.  

Also, while the VA examiner in May 2003 diagnosed post-
surgical degenerative joint disease of the right knee, he 
offered a clinical opinion and noted "x-rays were read as 
normal."  Past VA radiologic reports of the knees dated in 
February 1997, and of the right knee dated in April 2001, 
were also reported as normal.  Thus, the diagnosed 
degenerative joint disease in the right knee, in the absence 
of X-ray evidence, does not warrant a separate rating under 
Diagnostic Code 5003.

However, the Board notes that an increased rating under 
Diagnostic Code 5257 is warranted.  In the May 2003 VA 
examination, the veteran complained of instability, weakness, 
giving way, fatigability, and lack of endurance.  The 
examiner observed instability, weakness, abnormal movement, 
and guarding with movement.  While stability was noted to be 
"fair," the examiner opined that the veteran had moderate 
instability.  No subluxation was reported or observed on 
physical examination.  In this case, the record presents a 
basis for finding moderate disability under DC 5257.  

For all the foregoing reasons, the Board finds that an 
evaluation of 20 percent is warranted for the veteran's 
chronic right knee disability under DC 5257.  In reaching 
this conclusion, the Board has resolved all reasonable doubt 
in favor of the veteran's claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, No. 01-7006 (Fed. Cir. Dec. 
17, 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Since the veteran has limited his appeal to a claim for the 
20 percent evaluation this decision represents a full grant 
of the benefit sought with regard to this issue.


ORDER

A 20 percent rating for residuals of right knee Osgood-
Schlatter's disease is granted.  

REMAND

As noted in the Introduction to this decision, the Board is 
required to remand the issue of entitlement to a temporary 
total rating for convalescence based on surgery performed in 
August 1999.  

Therefore, this claim is REMANDED for the following:

The RO should issue a statement of the 
case with regard to the veteran's claim 
for a temporary total rating on the basis 
of convalescence following right knee 
surgery performed in August 1999.  Only 
if the veteran submits an adequate 
substantive appeal should the claim be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



